       8:20-cv-00463-BCB Doc # 3 Filed: 11/19/20 Page 1 of 2 - Page ID # 13




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


IN RE: PAUL ALFRED ROSBERG,
                                                                        8:20-CV-463
                        Debtor.
                                                                     BK NO. 20-80487


                                                                          ORDER



       This matter comes before the Court on its own motion. The parties have not submitted any

filings since the Notice of Appeal, Filing 1, and the Transmission of Bankruptcy Appeal Record,

Filing 2.

       Federal Rule of Bankruptcy Procedure 8009 requires the appellant to both designate the

record on appeal and present a statement of issues within fourteen days of appealing. Fed. R.

Bankr. P. 8009. Appellant has failed to timely present a statement of issues. Accordingly,

Appellant is ordered to comply with Rule 8009 by filing a statement of issues within fourteen days

of the date of this Order. Thereafter, the parties shall follow the procedures and deadlines set in

the Federal Rules of Bankruptcy Procedure, including filing briefs within the deadlines established

by Rule 8018.

       Specifically, Appellant’s brief is due thirty days after he files his statement of issues. Fed.

R. Bankr. P. 8018. The briefs must meet the requirements of Rules 8014, 8015, and 8018. Fed. R.

Bankr. P. 8014, 8015, 8018. Any proposed changes to the briefing schedule should be submitted

by motion. Appellant’s failure to comply with this Order may result in dismissal of the case without

further notice. See Fed. R. Bankr. P. 8003(a)(2) (“An appellant’s failure to take any step other than

the timely filing of a notice of appeal does not affect the validity of the appeal, but is ground only



                                                  1
       8:20-cv-00463-BCB Doc # 3 Filed: 11/19/20 Page 2 of 2 - Page ID # 14




for the district court . . . to act as it considers appropriate, including dismissing the appeal.”).

Accordingly,

       IT IS ORDERED:

   1. Appellant shall file and serve his statement of issues within fourteen days after the date of

       this Order;

   2. Appellant must serve and file a brief within thirty days after filing and serving his statement

       of issues;

   3. Appellees must serve and file a brief within thirty days after service of Appellant’s brief;

       and

   4. Unless otherwise ordered, the briefs must meet the requirements of the Federal Rules of

       Bankruptcy Procedure.


       Dated this 19th day of November, 2020.

                                                     BY THE COURT:



                                                     ___________________
                                                     Brian C. Buescher
                                                     United States District Judge




                                                 2
